Citation Nr: 0710291	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
small bowel surgery due to treatment at a VA facility in 
January 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating action of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of small bowel surgery due to treatment at a VA 
hospital in January 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his bowels were ruptured when he 
underwent surgery at a VA hospital in January 2003.  He 
claims that his symptoms include erectile dysfunction, 
diarrhea and stomach cramps, and that these are all due to 
the surgery and aftercare he received at the VA hospital.  He 
points out that he received a payment of $85,000 under the 
Federal Tort Claims Act based on the negligence of the 
treatment he received from the VA.

In a memorandum dated in July 2003, the VA's Regional Counsel 
noted that the veteran's claim under the Federal Tort Claims 
Act had been settled by the VA for $85,000.  The memorandum 
indicates that the veteran's claim was based on the alleged 
negligence of the VA in performing abdominal surgery in 
January 2003, and in failing to appropriately monitor and 
treat his condition following the surgery.  As a result, the 
veteran had to undergo additional surgical procedures, 
including a colostomy.

The Board observes that there are no records regarding the 
tort claim and the General Counsel's settlement of that 
claim. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA General 
Counsel and obtain all records pertaining 
to the veteran's claim pursuant to the 
Federal Tort Claims Act.

2.  Following completion of the above and 
any additional development deemed 
necessary, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If not, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


